                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

FELICIA HANKINS,                                     )
                                                     )
               Plaintiff,                            )      No. 19-cv-00147
                                                     )
       v.                                            )      Judge Edmond E. Chang
                                                     )
ALPHA KAPPA ALPHA                                    )
SORORITY, INC, et al                                 )
                                                     )
               Defendants.                           )

                            MEMORANDUM OPINION AND ORDER

       On a winter’s day in January 2017, Jordan Hankins committed suicide in her

dorm room at Northwestern University. R. 11, Am. Compl. ¶ 70.1 Jordan had

allegedly suffered through severe hazing during a sorority-membership initiation

process. Her mother, Felicia Hankins, now brings this case for the estate of her

daughter, suing both the sorority as well as individual sorority members under the

Illinois Wrongful Death Act, 740 ILCS 180/1 et seq, and the Illinois Survival Act, 755

ILCS 5/27-6 et seq.2

       Specifically, Felicia Hankins asserts claims against Alpha Kappa Alpha

Sorority, Inc. (the national sorority organization, which this Opinion will call “AKA



       1Citations    to the record are noted as “R.” followed by the docket number.
       2This    Court has subject matter jurisdiction over the case under 28 U.S.C. § 1332.
Complete diversity exists between Hankins, who is a citizen of Indiana, and each Defendant.
The sorority organizations are all citizens of Illinois, Steele is a citizen of Illinois, Anderson
is a citizen of Illinois (or Georgia), Brown is a citizen of Missouri, Clemons is a citizen of
Illinois (or California), Chambers is a citizen of Virginia, Smith is a citizen of Illinois, Valdez
is a citizen of Illinois, Greenwell is a citizen of Illinois, and Madlock-Henderson is a citizen of
Illinois. The amount in controversy exceeds $75,000.

                                                1
National”); the undergraduate Gamma Chi Chapter of Alpha Kappa Alpha Sorority,

Inc.; the alumnae Delta Chi Omega Chapter of Alpha Kappa Alpha Sorority, Inc.; and

Kathy Walker-Steele, the Central Regional Director of Alpha Kappa Alpha Sorority,

Inc. Hankins also sues individual sorority members Alexandria Anderson, Jalon

Brown, Alexandria Clemons, Cariana Chambers, Raven Smith, Bianca Valdez, Ava

Thompson Greenwell, and Ashanti Madlock-Henderson. All of the defendants have

moved to dismiss the complaint. See R. 57, AKA and Walker-Steele Mot. Dismiss; R.

63, Greenwell Mot. Dismiss; R. 65, Madlock-Henderson Mot. Dismiss; R. 68,

Chambers Mot. Dismiss; R. 94, Smith Mot. Dismiss; R. 97, Delta Chi Omega Mot.

Dismiss; R. 98, Chambers Mot. Join; R. 99, Clemons Mot. Join; R. 103, Valdez Mot.

Join; R. 105, Brown Mot. Join. For the reasons discussed below, the motions to

dismiss by AKA Sorority and Walker-Steele are granted, but the other motions are

denied.

                                 I. Background

      For purposes of this motion, the Court accepts as true the factual allegations

in the Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Jordan Hankins was a

college student at Northwestern University in Evanston, Illinois. In October 2016,

Jordan attended a sorority “rush” event hosted by the Gamma Chi chapter of the

Alpha Kappa Alpha (AKA) sorority. Am. Compl. ¶ 57. To provide some background,

AKA is a national sorority with more than 1,000 chapters located throughout the

country. Id. ¶ 35. The chapters are each associated with college campuses. For

instance, Gamma Chi is the undergraduate AKA chapter at Northwestern, while



                                         2
Delta Chi Omega is the graduate (that is, alumnae) AKA chapter at Northwestern.

Id. ¶¶ 4, 7. Each undergraduate chapter is supervised by a graduate chapter. Id. ¶ 38.

So at Northwestern, the undergraduate Gamma Chi chapter is supervised by the

graduate Delta Chi Gamma chapter. See id. ¶¶ 7, 38. And both chapters are in turn

governed by the rules and by-laws of the national sorority. Id. ¶¶ 5, 8.

      Shortly after attending the October 2016 rush event, Jordan received an email

from Ava Thompson Greenwell, a member of Delta Chi Omega and one of the

graduate advisors for Gamma Chi. Am Compl. ¶ 59. Greenwell told Jordan that she

was “cleared to move to the next stage of the Alpha Kappa Alpha Sorority, Inc.

membership process.” Id. Jordan then spent the next month going through the

membership-intake process along with ten other women who were also “pledging” to

join the sorority. Id. ¶ 60. The membership process culminated in a performance in a

“campus introduction” show on November 20, 2016. Id. ¶ 63.

      After the campus introduction show, Jordan had ostensibly completed the

official pledging process and was initiated into the sorority. But at that point, Jordan

was told “by members of AKA Sorority that as a condition of membership,” she would

have to go through an additional “post-initiation pledge process.” Am. Compl. ¶ 64

(emphasis added). This is when the hazing began. Id. ¶ 67. During the post-initiation

pledging process, Jordan was allegedly subjected to “several instances” of “physical

abuse including paddling, verbal abuse, mental abuse, financial exploitation, sleep

deprivation, items being thrown and dumped on her, and other forms of hazing

intended to humiliate and demean her.” Id. ¶¶ 66-67. According to Hankins, these



                                           3
hazing acts were carried out by sorority members Anderson, Brown, Clemons,

Chambers, Smith, Valdez, Greenwell, and Madlock-Henderson. Id. ¶ 222.

       The hazing damaged Jordan’s physical and mental health. Am. Compl. ¶ 68.

Eventually, Jordan “communicated to members of AKA Sorority, including

individually named defendants, that the hazing was triggering her PTSD, causing

severe anxiety and depression and that she was having suicidal thoughts.” Id. ¶ 69.

On January 9, 2017, Jordan committed suicide in her dorm room. Id. ¶ 70.

                                II. Standard of Review

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the…claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up).3 The Seventh Circuit

has explained that this rule “reflects a liberal notice pleading regime, which is

intended to ‘focus litigation on the merits of a claim’ rather than on technicalities that

might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009)

(quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain



       3This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).

                                              4
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal conclusions.

Iqbal, 556 U.S. at 678-79.

                                       III. Analysis

       Hankins brings a total of 16 wrongful-death and survival claims4 against the

entire AKA organizational hierarchy, from the individual sorority members who

allegedly hazed Jordan to the local sorority chapters and all the way up to the

national AKA organization. All of the claims are rooted in the same general theory of

negligence.5 Specifically, Hankins alleges that the defendants were negligent because

they knew that Jordan was suicidal, yet still hazed her (or failed to protect her from

hazing, in the case of the sorority entities), which ultimately caused her to commit

suicide. All of the defendants have moved to dismiss the claims.




       4Wrongful-death    actions are meant to compensate for the injuries suffered by Jordan’s
family, whereas the survival actions target the injuries sustained by Jordan herself. See
Wyness v. Armstrong World Indus., Inc., 546 N.E.2d 568, 571 (Ill. 1989). The details about
who suffered what damages and how the damages should be apportioned between the
wrongful-death and survival claims can be addressed at a later stage. For now, at the motion
to dismiss stage, it is only necessary to determine whether the underlying causes of action
for these claims (such as negligence) have been sufficiently pled as a matter of law.
       5The only non-negligence claims are two counts of intentional infliction of emotional

distress against the individual sorority members, which will be addressed later.

                                              5
                            A. Individual Sorority Members

       First up are the claims against the individual sorority members. This is the

most straightforward set of allegations—the sorority members hazed Jordan, causing

her severe emotional distress, which then led to her suicide. Specifically, Hankins

asserts two counts of negligence (Counts 11 and 12), two counts of intentional

infliction of emotional distress (Counts 13 and 14), and two counts of negligent

infliction of emotional distress6 (Counts 15 and 16) against several undergraduate

members of the Gamma Chi Chapter—Anderson, Brown, Clemons, Chambers,

Smith, and Valdez. Hankins also names two graduate members of the Delta Chi

Gamma Chapter—Greenwell and Madlock-Henderson—who served as graduate

advisor and assistant graduate advisor to Gamma Chi, respectively. All of the

defendants have moved to dismiss the claims, but for the reasons explained below,

the motions to dismiss are denied.




       6To  state a cause of action for negligent infliction of emotional distress, a plaintiff must
allege facts establishing either that she suffered a direct impact that caused emotional
distress, or that she was a bystander in a zone of physical danger that caused her to fear for
her own safety and that she suffered physical injury or illness as a result of her emotional
distress. Borcia v. Hatyina, 31 N.E.3d 298, 310 (Ill. App. Ct. 2015). So, the Court recognizes
that negligent infliction of emotional distress is technically a bit different from a regular
negligence claim, particularly when it comes to the distinction between the wrongful-death
and survival claims. (For instance, Jordan’s family might need to proceed under the
bystander route instead of the direct-victim route for purposes of their wrongful-death claim.)
But the threshold question for a negligent infliction of emotional distress claim is still
whether the plaintiff properly alleged negligence on the part of the defendant. Schweihs v.
Chase Home Fin., LLC, 77 N.E.3d 50, 58 (Ill. 2016). So for now, the Court will just focus on
whether the elements of negligence have been adequately pled.
       The Court also notes that the same set of facts seem to underlie the claims for
negligence and negligent infliction of emotional distress. Going forward, Hankins should
consider whether she needs both theories of liability, especially when the goal should be to
simplify the case for a jury.

                                                 6
                                    1. Negligence

      Turning first to the negligence-based claims, Hankins must specifically show

that the sorority members owed Jordan a duty to refrain from hazing, that they

breached that duty by hazing her, and that the hazing proximately caused Jordan’s

injuries and death. Bogenberger v. Pi Kappa Alpha Corp., Inc., 104 N.E.3d 1110, 1118

(Ill. 2018) (cleaned up). The two main points of dispute here are duty and proximate

cause, which the Court will consider in turn.

      In terms of the first element, duty, the question of whether a legal duty exists

depends on four factors: “the reasonable foreseeability of the injury, the likelihood of

the injury, the magnitude of the burden of guarding against the injury, and the

consequences of placing that burden on the defendant.” Bogenberger, 104 N.E.3d at

1124-25. In Bogenberger, the Illinois Supreme Court specifically applied those factors

to fraternity-membership hazing and readily concluded that individual fraternity

members owed a duty to pledges to refrain from hazing. According to the Illinois

Supreme Court, hazing injuries are both reasonably foreseeable and likely to occur,

as evidenced by the enactment of state anti-hazing statutes, as well as by the fact

that the national fraternity organization itself prohibited hazing. Id. at 1125. And on

the third factor, Bogenberger held that the burden of guarding against hazing injuries

is “infinitesimal,” in that “[t]here can be no real burden to require [the fraternity

members] to comply with the law and the university’s and fraternity’s rules.” Id.

Finally, the Illinois high court concluded that it was reasonable to place that burden




                                           7
on the fraternity members, who “knowingly and willingly agreed to participate in the

hazing event[.]” Id. at 1126.

      So, applying Bogenberger to this case, the answer is straightforward as to the

individual sorority members. Hazing as a general matter is dangerous and likely to

lead to injury. There is very little burden in requiring the sorority members to comply

with state anti-hazing laws, not to mention the official policies of AKA National,

which prohibit both hazing and post-initiation pledging. See Am. Compl. ¶ 40. And

finally, it is reasonable to place that burden on the sorority members, because

Hankins alleges that the individual sorority members “knowingly and willingly”

participated in post-initiation pledging activities in which they “promoted multiple

hazing activities” as a condition of membership in the Gamma Chi chapter. Id. ¶ 216.

Thus, under Bogenberger, it is clear that the individual AKA sorority members owed

Jordan Hankins a duty, and they breached that duty by hazing her (on the alleged

facts, which must be accepted as true right now).

      Moving on to causation, even if Hankins has successfully alleged that the

individual sorority members had a duty to not haze Jordan, she also must adequately

allege that the hazing proximately caused Jordan to commit suicide. Proximate cause

also “involves an assessment of foreseeability.” Turcios v. DeBruler Co., 32 N.E.3d

1117, 1124 (Ill. 2015). But this is a different foreseeability analysis than the

foreseeability requirement in the duty context. Stanphill v. Ortberg, 91 N.E.3d 928,

939 (Ill. App. Ct. 2017) (“Although reasonable foreseeability is relevant to both duty

and proximate cause, courts must take care to keep duty and proximate cause



                                          8
analytically independent by differentiating between two distinct problems in

negligence theory—the unforeseen plaintiff problem and the problem of the

foreseeable injury resulting from unforeseen means.”) (cleaned up), aff’d, 129 N.E.3d

1167 (Ill. 2018). In other words, to establish duty, Hankins only had to adequately

allege that the practice of hazing is likely to lead to some injury in general, without

regard to the precise injury. (And Bogenberger clearly holds that hazing is dangerous

and injury is foreseeable.) When it comes to proximate cause, though, Hankins has to

show that this particular type of injury—suicide—is a foreseeable result of hazing. In

that context, “[t]he relevant inquiry is whether the injury is of a type that a

reasonable person would see as a likely result of his or her conduct.” Abrams v. City

of Chicago, 811 N.E.2d 670, 675 (Ill. 2004) (cleaned up).

      Here, the sorority members sharply dispute the causal link between the hazing

and the suicide. The sorority members point to the Illinois Supreme Court’s decision

in Turcios, which set forth the “general rule” that “the injured party’s voluntary act

of suicide is an independent intervening act, which is unforeseeable as a matter of

law[.]” 32 N.E.3d at 1123. Here, too, the sorority members argue, the causal link

between Jordan’s hazing and her death was broken by the independent intervening

event of Jordan’s own decision to commit suicide. In the sorority members’ view, the

response to this case should be straightforward—the Court should simply apply the

so-called “suicide rule” and dismiss all of Hankins’s claims.

      The problem with this argument, though, is that the Illinois Supreme Court

did not hold that suicide is always unforeseeable as a matter of law. Rather, Turcios



                                           9
only set forth a general presumption—albeit a strong one—that can still be overcome

if a plaintiff is able to “plead facts demonstrating that the suicide was foreseeable.”

Turcios, 32 N.E.3d at 1128. To be sure, that is a tall order: the Illinois Supreme Court

acknowledged that “suicide may result from a complex combination of psychological,

psychiatric, chemical, emotional, and environmental factors.” Id. As a result, “it is

the rare case in which the decedent’s suicide would not break the chain of causation

and bar a cause of action for wrongful death, even where the plaintiff alleges the

defendant inflicted severe emotional distress.” Id. But rare is not the same as

impossible.7 Indeed, the Illinois high court recently confirmed that it is possible for a

plaintiff to satisfy the proximate-causation element in a case of suicide. See Stanphill

v. Ortberg, 129 N.E.3d 1167,1177 (Ill. 2018) (“[O]ur courts have held that, where a

plaintiff can show that the suicide was a reasonably foreseeable result of the

defendant's conduct, liability will attach.”).

       With no absolute ban on negligence claims in suicide cases, the Court must

assess whether Jordan’s suicide was a reasonably foreseeable result of the hazing in

this case. Hankins alleges that Jordan “communicated to members of AKA Sorority,




       7The  Defendants assert that Illinois courts have only recognized two categories of
“exceptions” to the general rule that suicide is unforeseeable: (1) psychiatric malpractice
cases, in which a physician fails to supervise a decedent with known suicidal tendencies; and
(2) physical head-injury cases, in which a defendant causes a physical injury to the victim’s
head, resulting in the victim becoming “insane and bereft of reason” and then committing
suicide. See AKA and Walker-Steele Mot. Dismiss at 8 (citing Winger v. Franciscan Med. Ctr.,
701 N.E.2d 813, 819-20 (Ill. App. Ct. 1998)). According to the Defendants, because Jordan
Hankins’s case does not fall within either of those two exceptions, then her suicide should be
deemed unforeseeable as a matter of law. But there is no suggestion in any Illinois Supreme
Court caselaw, including Turcios or Stanphill, that these categories are the only possible
exceptions to the general presumption against suicide liability.

                                             10
including individually named defendants, that the hazing was triggering her PTSD,

causing severe anxiety and depression and that she was having suicidal thoughts.”

Am. Compl. ¶ 69. The Amended Complaint also sets out specific examples of the

physical and mental abuse—paddling, sleep deprivation, financial exploitation, sleep

deprivation, things thrown and dumped on Jordan—that exacerbated Jordan’s

mental-health disorders. Id. ¶ 67. Indeed, all of this culminated in an actual plan to

commit suicide, made known to the individual members: Hankins directly alleges

that “Anderson, Brown, Clemons, Chambers, Smith, Valdez, Thompson Greenwell,

and Madlock-Henderson were advised that the hazing was triggering [Jordan’s]

PTSD, severe depression and anxiety, she was mentally unstable, and she explicitly

expressed she was suicidal and had a plan to commit suicide.” Id. ¶ 212 (emphasis

added).

      Based on those allegations, Hankins has sufficiently pled foreseeability.

Although there is no bright-line rule for establishing foreseeability, Illinois case law

provides some guidance on which types of allegations are too bare bones to suffice. In

Turcios, for instance, the plaintiff simply alleged that “as a result of the wrongful acts

of Defendant,” the decedent committed suicide. Turcios, 32 N.E.3d at 1123. That type

of allegation is more conclusion than fact. Hankins, on the other hand, goes well

beyond just a mere conclusion and instead sets forth actual facts. But the Defendants

also cite an Illinois Appellate Court decision in which the plaintiff alleged that the

defendant “knew that the decedent was suicidal and made deliberate and coordinated

attempts,” via internet chats, “to encourage her to take her own life.” Doe v. Doe, 67



                                           11
N.E.3d 520, 525 (Ill. App. Ct. 2016). Doe held that those allegations were not enough

to satisfy the proximate-cause requirement. Id. Comparing the Amended Complaint

here with Doe yields a much closer call, because at least some facts are embedded in

the allegations in Doe. But at the pleading stage, Hankins’s allegations are enough:

the Amended Complaint alleges a specific link between the hazing conduct and the

suicide, because Hankins not only alleges that Jordan explicitly told the sorority

members that the hazing was triggering her mental-health issues, Am. Compl. ¶ 69,

but as noted earlier, Hankins also provides specific examples of the physical and

mental abuse that exacerbated Jordan’s symptoms, id. ¶ 67 (alleging paddling, sleep

deprivation, financial exploitation, things thrown and dumped on Jordan). Jordan

even went so far as to tell the sorority members that she had a plan to commit suicide,

id.—not just that she was generally depressed or suicidal. At the pleading stage,

these explicit allegations are enough to hold that suicide would have been a

reasonably foreseeable outcome of the hazing. And for what it is worth, there does

not appear to be any Illinois precedent foreclosing liability based on allegations that

a victim explicitly told defendants that (1) their misconduct was triggering symptoms

of the victim’s mental-health issues; and (2) the victim had a plan to commit suicide.

It is of course possible that discovery will eventually reveal facts that undermine the

causal link. But for now, Hankins has sufficiently pled proximate causation. So

because Hankins has adequately stated a plausible claim for negligence against the

sorority members, the motions to dismiss those claims are denied.




                                          12
                 2. Intentional Infliction of Emotional Distress

      In addition to the negligence claims, Hankins also brings two counts of

intentional infliction of emotional distress against the individual sorority members.

Under Illinois law, this type of emotional-distress claim requires three elements.

“First, the conduct involved must be truly extreme and outrageous. Second, the actor

must either intend that his conduct inflict severe emotional distress or know that

there is at least a high probability that his conduct will cause severe emotional

distress. Third, the conduct must in fact cause severe emotional distress.” Feltmeier

v. Feltmeier, 798 N.E.2d 75, 80 (Ill. 2003) (cleaned up). To qualify as extreme and

outrageous, the conduct “must be so extreme as to go beyond all possible bounds of

decency and be regarded as intolerable in a civilized community.” Id. at 83.

      Here, Hankins alleges that, during the post-initiation pledging stage, Jordan

“was subjected to physical abuse including paddling, verbal abuse, mental abuse,

financial exploitation, sleep deprivation, items being thrown and dumped on her, and

other forms of hazing intended to humiliate and demean her.” Am. Compl. ¶ 67. This

conduct, according to Hankins, was “extreme, outrageous, and unlawful.” Id. ¶ 223.

Hankins also alleges that the sorority members intended to cause Jordan “to suffer

humiliation, mental anguish, and emotional and physical distress.” Id. ¶ 224. And

finally, Hankins alleges that the hazing did in fact cause Jordan to suffer severe

emotional distress. Id. ¶ 226.

      In response, the sorority members argue that the acts listed by Hankins do not

rise to the level of “extreme and outrageous” conduct. See Greenwell Mot. Dismiss at



                                         13
7; Madlock-Henderson Mot. Dismiss at 10. But even AKA National banned hazing,

defining it (in pertinent part) as “behavior which is directed against any individual(s)

for the purpose of causing shame, abuse, insult, humiliation, intimidation or

disgrace.” Am. Compl. ¶ 40. And as Hankins points out, the Illinois Supreme Court

in Bogenberger “described hazing as both illegal and dangerous.” R. 101, Pl.’s Resp.

Br. at 17 (citing Bogenberger, 104 N.E.3d at 1125). Plus, the specific conduct alleged

by Hankins—paddling, financial exploitation, sleep deprivation, items being thrown

and dumped on Jordan—is even more concrete than just the label “hazing.” So, for

purposes of the pleading stage, Hankins has adequately alleged extreme and

outrageous conduct.

      Just like on the negligence claim, the sorority members also argue that

Jordan’s suicide was unforeseeable and thus broke the chain of causation. See

Greenwell Mot. Dismiss at 6; Madlock-Henderson Mot. Dismiss at 8. But as explained

above, Hankins has adequately pled foreseeability on the part of the individual

sorority members. Thus, the intentional infliction of emotional distress claims survive

for now.

                        B. National Sorority Organization

      Moving to the other end of the organizational hierarchy, Hankins also asserts

eight claims against the national parent organization, Alpha Kappa Alpha Sorority,

Inc. (or “AKA National” for short). Unlike the individual sorority members, there is

no allegation that AKA National was directly involved in any hazing. Rather, the gist

of the claims—which encompass negligent supervision (Counts 1 and 2), negligent



                                          14
entrustment8 (Counts 5 and 6), and ordinary negligence (Counts 9, 10, 11, and 12)—

is that AKA National is both vicariously and directly liable for the hazing practices

carried out by the local chapters and individual sorority members. The Court will

address each theory of liability in turn.

                                 1. Vicarious Liability

       Hankins hopes to invoke a theory of vicarious liability under which AKA

National can be held responsible for the misconduct of its alleged agents—that is, the

local chapters and their members—even if AKA National did not itself engage in any

negligent conduct. But this assumes that an agency relationship is adequately pled.

In order to plead agency liability under Illinois law, Hankins must sufficiently allege

that (1) a principal-agent relationship existed; (2) the principal controlled or had the

right to control the conduct of the agent; and (3) the conduct fell within the scope of

the agency. Bogenberger, 104 N.E.3d at 1119.

       The problem for Hankins is that the Illinois Supreme Court recently set a sky-

high bar for alleging the existence of an agency relationship between a national

fraternity organization and its local chapters. Bogenberger, 104 N.E.3d at 1119. In

Bogenberger, the Illinois high court held that the national fraternity was not

vicariously liable for the hazing misconduct of one of its local chapters. It is true that


       8It  is not clear that negligent entrustment is even a viable cause of action on these
facts. According to the Illinois Supreme Court, “[t]here are two primary considerations in
negligent-entrustment analysis: (1) whether the owner of the vehicle entrusted the car to an
incompetent or unfit driver, and (2) whether the incompetency was a proximate cause of a
plaintiff's injury.” Evans v. Shannon, 776 N.E.2d 1184, 1190 (Ill. 2002). Here, there is no
allegation that any of the defendants negligently entrusted a car (or any dangerous object) to
an incompetent user. In any event, these claims are dismissed on other bases as well, as
explained in more detail below.

                                             15
the plaintiff in Bogenberger failed to allege that the national organization

“authorized” the chapter to act on its behalf or “held out” the chapter as its agent.

Bogenberger, 104 N.E.3d at 1120. Here, by contrast, Hankins does allege that AKA

National “grants authority to chapters to act as agents of the national organization

to conduct sorority business” and “holds out each local graduate and undergraduate

chapter, including but not limited to, Delta Chi Omega and Gamma Chi, and their

duly appointed or elected officers and members, as its agents with authority to act on

its behalf.” Am. Compl. ¶¶ 77, 150. So, Hankins has potentially alleged enough for a

general principal-agent relationship (the first factor).

      But the second factor presents a taller hurdle. Bogenberger held that a national

fraternity did not “control” its local chapter even though it had a myriad of

supervisory powers over it. Bogenberger, 104 N.E.3d at 1120-21. The national

fraternity wielded the power to expel, suspend, or place restrictive remedial

conditions on local chapters and members; promulgated rules that the local chapters

were supposed to follow; encouraged pledging events, including the event that led to

the hazing death at issue in the case; could assist local chapters in the conduct of

pledging activities; could require anti-alcohol and anti-hazing education; and

generally “controlled the activities and conduct” of its local chapters. Id. at 1120. The

complaint in that case also alleged that the national organization received reports on

local chapters from “chapter consultants who conducted on-site, weeklong

assessments of chapters,” and as a result, the national organization knew that the

particular chapter at issue lacked risk management safeguards and had a reputation



                                           16
as “a fraternity of meatheads.” Id. (cleaned up). But that long list of forms of control

and supervision ultimately did not matter: the Illinois Supreme Court held that the

complaint did not adequately allege that the national fraternity was vicariously liable

for the local’s hazing. Id. at 1120-21.

      In order to clear this pleading hurdle, then, Hankins must offer something

more than the already-extensive allegations in Bogenberger. Hankins alleges that

AKA National had “the sole discretion to initiate members into the sorority,” such

that no local chapter “can initiate new members without approval from” AKA

National. Am. Compl. ¶ 148. AKA National also allegedly “maintains full control” of

creating the code of conduct for membership and determines “member discipline such

as suspension and expulsion.” Id. ¶ 150. In particular, “members are required to

follow the rules of AKA, all sorority rush activities of both Gamma Chi and Delta Chi

Omega are approved by AKA, and AKA has the authority to suspend operations of

either chapter.” Pl.’s Resp. Br. at 15.

      According to Hankins, all of this “confirms a level of control of the pledging

process that simply was not present in Bogenberger.” Pl.’s Resp. Br. at 15. But

Hankins overstates the differences between the two cases. For instance, the national

fraternity in Bogenberger similarly had the power to suspend and discipline local

chapters and members, but the Illinois Supreme Court specifically noted that the

“power to take remedial action after the fact does not amount to the right to direct or

control a local chapter or member’s actions.” 104 N.E.3d at 1120 (cleaned up). And in

other respects, the allegations in Bogenberger seem to go even further in the direction



                                          17
of control—for instance, the Bogenberger fraternity supposedly sent consultants to

conduct assessments of local chapters and had direct knowledge that the chapter in

question was problematic. Id. But that, too, was insufficient to establish control.

Overall, Hankins’s allegations are not sufficiently distinct from the ones in

Bogenberger to surmount the high bar for establishing the control requirement.

      But even if Hankins had somehow successfully pled the second element of

agency liability, the Amended Complaint would still fail on the third. Bogenberger

explicitly held that “hazing conduct fell outside the scope of any alleged agency

relationship” where “it was against National’s rules to include hazing within those

pledging events.” Bogenberger, 104 N.E.3d at 1120-21. In other words, even though

the local chapter was officially authorized to hold pledging events, “[p]ledging and

hazing are not synonymous.” Id. at 1121. Here, too, Hankins acknowledges (and even

pleads) that AKA National explicitly prohibits hazing in its official policies. Am.

Compl. ¶¶ 39-40. In addition, the hazing in this case occurred during the post-

initiation pledging stage, which is also officially prohibited by AKA National. Id. ¶

40. So, applying Bogenberger, any post-initiation hazing carried out by the chapters

or the sorority members necessarily falls outside the scope of agency. All in all,

Hankins has failed to plead that AKA National is vicariously liable for the conduct of

its local chapters or individual sorority members.

                                2. Direct Liability

      Alternatively, Hankins alleges that AKA National was directly liable for

Jordan’s death. In order to establish direct liability, Hankins must adequately allege



                                         18
that AKA National owed a duty to Jordan, that AKA National breached its duty, and

that the breach was the proximate cause of injury. Bogenberger, 104 N.E.3d at 1118.

Here, Hankins alleges that AKA National allowed the chapters to practice harmful

initiation rituals, failed to warn local chapters about the dangers of hazing, failed to

take reasonable steps to ensure that local chapters were not engaged in hazing, and

failing to train sorority advisors. Am. Compl. ¶ 82.

      As explained earlier, whether a legal duty exists traditionally depends on four

factors: “the reasonable foreseeability of the injury, the likelihood of the injury, the

magnitude of the burden of guarding against the injury, and the consequences of

placing that burden on the defendants.” Bogenberger, 104 N.E.3d at 1124-25.

According to Hankins, these four factors are satisfied here because hazing is a

foreseeable cause of injury, and it is reasonable to place the burden on AKA National

to prevent hazing because AKA National had sole authority to oversee membership

activities and supervise the local chapters. Pl.’s Resp. Br. at 13.

      But this is not a traditional tort case. Hankins’s theory of liability is not rooted

in any allegations that AKA National directly hazed Jordan, but rather that AKA

National should have done a better job of protecting Jordan from the misconduct of

others (here, the sorority members). Under Illinois law, direct liability on this sort of

“failure to protect” theory has also been foreclosed by Bogenberger. Indeed, Hankins’s

allegations almost completely mirror the direct-liability allegations in Bogenberger.

104 N.E.3d at 1121. Both essentially boil down to the same claim that the national

organization “should have taken certain affirmative action to protect the pledges from



                                           19
hazing and to control the criminal conduct of those who participated in the hazing.”

Id. In Illinois, however, “an affirmative duty to aid or protect another against an

unreasonable risk of physical harm or to control the conduct of another arises only

within the context of a legally recognized special relationship.” Id. (cleaned up). “If no

special relationship exists that would impose an affirmative duty upon the Nationals

to protect the pledges or to control those who hazed the pledges, then the Nationals

owe no affirmative duty to the pledges.” Id. at 1122.

      In other words, in these types of failure-to-protect cases, the traditional four-

factor duty analysis does not even come into play unless a special relationship is first

established. So there can only be direct liability if a “special relationship” exists

between AKA National and Jordan Hankins. Again, however, the Illinois Supreme

Court has set a high bar for establishing such a relationship, essentially taking a

categorical approach to the issue: if the relationship does not fall within one of four

“legally recognized” categories, then there is no special relationship. Bogenberger, 104

N.E.3d at 1122. The four categories are: (1) common carrier and passenger; (2)

innkeeper and guest; (3) custodian and ward; and (4) landholder and member of the

public who enters the land. Id. the Illinois high court acknowledged that a few other

states had imposed liability in similar hazing situations, but reiterated that under

Illinois law, the national fraternity did not have an affirmative duty to protect unless

there was a special relationship—which there was not. Id. at 1124. Here, too, the

analysis is relatively straightforward; AKA National is not covered by any of the four

categories, so the special-relationship requirement has not been met.



                                           20
      Despite all this, Hankins advances one final argument for why this case is

different   from   Bogenberger.   Hankins      argues   that   the   special-relationship

requirement does not actually apply to this case because “there is no meaningful

distinction between the local chapters and the national AKA organization—they are

one and the same.” Pl.’s Resp. Br. at 2. The theory here is that unlike in Bogenberger,

where the local chapter served as a buffer between the national fraternity and the

misconduct of the individual members, there is no similar buffer between AKA

National and the individual sorority members because the local chapters (Delta Chi

Gamma and Gamma Chi) do not actually exist as organizations separate from AKA

National. As explained in more detail below, even though Bogenberger made it

difficult to hold national fraternities liable for hazing, the Illinois Supreme Court

quite readily concluded that the local chapter was directly responsible for hazing, so

there was no need to even conduct a special-relationship analysis (which only applies

to failure-to-protect cases). Bogenberger, 104 N.E.3d at 1125. In other words,

Bogenberger made it difficult to hold national organizations liable for the misconduct

of local chapters but left the door wide open to holding local chapters liable for their

own misconduct.

      Here, argues Hankins, AKA National should be treated like the local chapter

in Bogenberger. That is, the Court should simply remove Delta Chi Omega from the

equation and instead hold AKA National liable in place of Delta Chi Omega. In

support of this theory, Hankins cites to a status report filed by Delta Chi Omega, in

which the graduate chapter argues that “neither Delta Chi Omega nor Gamma Chi



                                          21
have a legal existence separate from [AKA National].” R. 91, Status Rep. ¶ 3

(emphasis added). The status report notes that Delta Chi Omega is not independently

incorporated and is not organized as a business entity in any state. Id. ¶ 3(b).

Moreover, Hankins points out that when individuals join Delta Chi Omega, they

technically pay dues to AKA National and receive membership cards listing them

first as members of AKA National and secondarily as members of Delta Chi Omega.

Id. ¶ 3(d).

       But just because Delta Chi Omega is not formally incorporated as a separate

business entity does not necessarily mean that it does not have a separate legal

existence. For example, Illinois law is clear that an unincorporated association “may

sue and be sued in its own name.” 735 ILCS 5/2-209.1. Indeed, the local chapter in

Bogenberger   was    classified   as   an   unincorporated   association   that    could

independently be held liable for hazing even though the national fraternity was

dismissed from the case. 104 N.E.3d at 1125. See also Quinn v. Sigma Rho Chapter

of Beta Theta Pi Fraternity, 507 N.E.2d 1193 (Ill. App. Ct. 1987) (holding a local

fraternity chapter liable for hazing as a voluntary unincorporated association).

       On this point, Delta Chi Omega itself advances an argument for why it has no

real legal existence (and should thus be dismissed completely from the case). Delta

Chi Omega Mot. Dismiss at 2. To be clear, Delta Chi Omega does not dispute that

unincorporated associations can be sued under Illinois law. Rather, the argument is

that Delta Chi Omega is merely a corporate division of AKA National. And corporate

divisions are different from unincorporated association—most importantly, corporate



                                            22
divisions are not amenable to suit separate and apart from the corporate parent. Id.

at 2 (citing Salzstein v. Bekins Van Lines, Inc., 747 F. Supp. 1281, 1282 n.1 (N.D. Ill.

1990) (noting that “by definition a corporate division is not a separate legal entity and

hence is not suable[.]”)).

       But the problem is that Delta Chi Omega does not actually explain why it

should be classified as a corporate division instead of an unincorporated association.

The Amended Complaint, for instance, clearly alleges that Delta Chi Omega is a

“chapter of AKA Sorority.” Am. Compl. ¶ 7 (emphasis added). Nowhere in the

Amended Complaint does Hankins describe Delta Chi Omega as a “corporate

division.” In contrast, in cases actually involving corporate divisions, the complaints

have explicitly named the entity in question as a “division” of a corporation. See

Salzstein, 747 F. Supp. at 1282 n.1 (complaint characterized corporate division as

“division of Graebel/Wisconsin Movers, Inc.”); Peck v. Rockwell Int’l Corp. Switching

Sys. Div., 1988 WL 142860, at *1 (N.D. Ill. Dec. 30, 1988) (affidavit characterized

corporate division as “Switching Systems Division”); Hubbell v. Multigraphics, Div.

of AM Int'l, 1989 WL 81963, at *1 (N.D. Ill. July 14, 1989) (complaint characterized

corporate division as “Multigraphics Division”). Nor does Delta Chi Omega cite any

legal authority that would tip the scale in favor of the sorority chapter being a

corporate division. In fact, in the two Illinois fraternity hazing cases cited above, both

chapters were clearly treated as unincorporated associations. See Bogenberger, 104

N.E.3d at 1125; Quinn, 507 N.E.2d at 1193.




                                           23
       Moreover, from a factual standpoint, there are a number of allegations in the

pleadings suggesting that Delta Chi Omega is indeed a separate legal entity. For

instance, the AKA Constitution makes clear that local chapters have the power to

select their own members, adjudicate disputes between their members, and issue

their own bylaws (as long as they do not conflict with the official AKA Bylaws). R.

135, Exh. 1, AKA Const. and Bylaws at 16. Mere divisions of a corporation do not do

those things. The status report contends that Delta Chi Omega “exists solely within

AKA Inc.’s corporate organization,” Status Rep. 3(c), but that is not true—chapters

are allowed to “incorporate in the chapter’s name for the sole purpose of purchasing

property” or “may incorporate a foundation for the purpose of planning and executing

Sorority Programs.” AKA Const. and Bylaws at 25. Also, the AKA Bylaws treat

chapters as having a separate financial existence: chapters are required to send

annual reports of their “income and disbursements” for each fiscal year to AKA

National, and chapters are also required to pay a separate “chapter tax” to AKA

National.” Id. at 58-59.9 Nor does the membership-card reference to both AKA

National and Delta Chi Omega show anything other than that individuals can be

members of both organizations. It certainly does not suggest that Delta Chi Omega

has no independent legal existence. And finally, on the contention that the sorority

members pay dues to AKA National, see Status Rep. ¶ 3(d), the Bylaws actually say




       9Another  point demonstrating Delta Chi Omega’s separate existence is that was able
to retain its own separate legal counsel and is explicitly taking a position at odds with AKA
National.

                                             24
that members “shall pay to the local chapter all regular dues and assessments.” AKA

Const. and Bylaws at 47.

      All of this—combined with the fact that Illinois courts have previously held

local fraternity chapters liable as unincorporated associations—leads to the plausible

inference that Delta Chi Omega is a separate legal entity capable of being sued as a

separate defendant. So the Court disagrees with Hankins’s assertion that there is no

legal-entity layer between AKA National and the hazing misconduct in this case.

Delta Chi Omega, as a separate legal entity, provides that buffer. In sum, to circle

back to the previous discussion, AKA National can only be held liable for failing to

protect Hankins from third-party hazing if a special relationship is adequately

alleged. Because the Amended Complaint does not do that, there is no need to analyze

the four traditional duty factors or proximate cause. The claims against AKA

National are dismissed.

                 C. Walker-Steele (Central Regional Director)

      Hankins also asserts wrongful-death and survival claims against Kathy

Walker-Steele, who served as AKA’s Central Regional Director during the relevant

time. In that role, Walker-Steele had oversight of nearly 100 graduate and

undergraduate AKA chapters located throughout the Midwest. Am. Compl. ¶ 10. The

claims against Walker-Steele are premised on negligent supervision (Counts 3 and 4)

and negligence (Count 7). According to Hankins, Walker-Steele, as an agent of AKA

National, was responsible for implementing the “internationally mandated processes

and policies and enforce them when supervising Gamma Chi.” Id. ¶¶ 103, 149. At



                                         25
some point, Walker-Steele was “advised” that the hazing was triggering Jordan’s

“PTSD, severe depression and anxiety, she was mentally unstable, and she explicitly

expressed she was suicidal and had a plan to commit suicide.” Id. ¶ 105. Yet Walker-

Steele allegedly still allowed Jordan to suffer through hazing during the Gamma Chi

membership process. Id. ¶ 104.

      The claims against Walker-Steele fail for largely the same reasons as did the

claims against AKA National. Here, too, Hankins is not alleging that Walker-Steele

personally carried out any of the hazing. Rather, the allegations against Walker-

Steele essentially rely on the same failure-to-protect theory as the claims against

AKA National discussed above. Am. Compl. ¶ 104. As a result, the same special-

relationship requirement applies to the negligence claims against Walker-Steele.

Bogenberger, 104 N.E.3d at 1121. Like with AKA National, Hankins has failed to

allege that any of the four special-relationship categories apply to Walker-Steele, so

the Court cannot hold that Walker-Steele had an affirmative duty to protect Jordan

from third-party hazing. Walker-Steele’s motion to dismiss is thus granted, and all of

the claims against her are dismissed.

                                 D. Local Chapters

      Finally, Hankins asserts claims against the local AKA chapters—Delta Chi

Omega, the graduate chapter (that is, alumnae chapter) at Northwestern University,

and Gamma Chi, the undergraduate chapter. The claims here (Counts 3, 4, 7, 8, 9,

10) are again rooted in a negligence theory. Although Hankins names both chapters,

Hankins has not yet served Gamma Chi, so the undergraduate chapter is not formally



                                         26
a party to this lawsuit at the moment.10 Thus, this section will only address Delta Chi

Omega.

       As a threshold matter, Delta Chi Omega argues that the graduate chapter

should be completely dismissed as a defendant because it has no separate legal

existence from AKA National, and as a result, it is not actually capable of being sued.

Delta Chi Omega Mot. Dismiss at 2. But that is not right, as explained in the previous

section of this Opinion. In short, even though Delta Chi Omega may not be separately

incorporated as a standalone business entity, it may still be sued under Illinois law

as an unincorporated association (just like the local chapters in Bogenberger and

Quinn).

       Turning to the substance of the claims against Delta Chi Omega, Bogenberger

again controls. Under Bogenberger, even if a national fraternity organization does not

have an affirmative duty to protect pledges from hazing, the local chapter whose

members carried out the hazing can certainly be held liable for hazing. Bogenberger,

104 N.E.3d at 1125. According to the Illinois Supreme Court, under those

circumstances, it is reasonable to place the burden of guarding against hazing injury

on the “very people who are in charge of planning and carrying out the pledge event.”

Id. The same analysis of the duty element applies here: hazing injuries are both

foreseeable and likely to occur, whereas the burden of requiring Delta Chi Omega to


       10Itappears that Gamma Chi was suspended following the events in this case and
thus does not currently exist in any manner and does not have any members, officers, or
other representatives. See R. 91, Status Rep. ¶ 5. It is up to Hankins to accomplish service in
some way, or else let this apparently defunct (and probably judgment-proof) defendant go.
The 90-day service period expired long ago, Fed. R. Civ. P. 4(m), so if there is no service by
the next status hearing, the Court anticipates dismissing this defendant without prejudice.

                                              27
not incorporate hazing in post-initiation pledging events is both small and

reasonable. Id. So, on the facts pled, Delta Chi Omega owed a duty to Jordan. And on

proximate cause and foreseeability, Delta Chi Omega (via Greenwell and Madlock-

Henderson) knew that the hazing was triggering Jordan’s mental health issues and

that she was suicidal and had a plan to commit suicide. Am. Compl. ¶¶ 69, 217.

      Of course, the Court recognizes that as a practical matter, a sorority chapter

like Delta Chi Omega is not actually capable of “personally” carrying out any hazing.

But its officers and members are. See Bogenberger, 104 N.E.3d at 1125 (assuming

without analysis that local fraternity chapter could be held liable where officers

engaged in hazing); Quinn, 507 N.E.2d at 1198 (assuming without analysis that local

fraternity chapter could be held liable where members engaged in hazing). See also

First Chicago v. Industrial Comm’n, 691 N.E.2d 134, 138 (Ill. App. Ct. 1998)

(corporate entities are bound by the actions of their officers and directors if performed

within the scope of their authority). And in this case, Hankins has specifically named

both Greenwell and Madlock-Henderson as being personally involved in the hazing

against Jordan. Am. Compl. ¶ 216. Although neither Greenwell nor Madlock-

Henderson are explicitly identified as “officers” of Delta Chi Omega, their respective

positions as graduate advisor and assistant graduate advisor support a plausible

inference that they occupied officer roles within the graduate chapter. And even if

they were not technically “officers,” they were still “advisors,” which suggests that

they were not merely passive members of the supervisory graduate chapter, but were

rather more closely involved with the conduct of the undergraduate sisters; after all,



                                           28
Greenwell was the one who informed Jordan that she was clear to proceed to the

pledging stage of the AKA membership-intake process. Id. ¶ 50. It is thus plausible

that they also had a direct hand in promoting (or at least ratifying) the post-initiation

hazing events that Jordan attended. So, Delta Chi Omega’s motion to dismiss is

denied, and the graduate chapter remains in the case.

                         E. Allstate’s Motion to Intervene

      In addition to the motions to dismiss, Allstate Insurance Company filed a

motion to intervene in this case, purporting to invoke Federal Rule of Civil Procedure

24. R. 137, Mot. Intervene. To provide some background, Allstate currently provides

insurance coverage to one of the sorority member defendants, Raven Smith. Mot.

Intervene at 2. According to Allstate, intervention is warranted as a matter of right

because its interests are not fully protected by Smith. Id. at 1.

      Under Rule 24(a)(2), a court must permit intervention on timely application by

anyone (1) who “claims an interest relating to the property or transaction that is the

subject of the action”; and (2) whose interest may be impaired or impeded by

disposition of the action. Fed. R. Civ. P. 24(a)(2). Intervention is not permitted,

however, if the “existing parties adequately represent that interest.” Id. The Seventh

Circuit has divided this rule into four elements: “(1) timely application; (2) an interest

relating to the subject matter of the action; (3) potential impairment, as a practical

matter, of that interest by the disposition of the action; and (4) lack of adequate

representation of the interest by the existing parties to the action.” Planned

Parenthood of Wisconsin, Inc. v. Kaul, 942 F.3d 793, 797 (7th Cir. 2019) (cleaned up).



                                           29
A court may deny a motion to intervene if the movant fails to establish any one of

these requirements. Id. More fundamentally, Rule 24(c) requires that a motion to

intervene “state the grounds for intervention and be accompanied by a pleading that

sets out the claim or defense for which the intervention is sought.” Fed. R. Civ. P.

24(c).

         Here, Allstate advances two arguments in support of intervention. First,

Allstate notes that because it might be liable for some part of a settlement or

judgment in this case, it needs to be kept in the loop on all discovery matters. To

Allstate’s thinking, because Smith is currently being represented by her own counsel,

intervention is the only way for Allstate to ensure that it is receiving all relevant

updates in the litigation. Mot. Intervene at 4. Second, Allstate suggests that there

are misaligned incentives at play. The concern here is that Smith is motivated to

dispense with the litigation as quickly as possible by simply settling for an amount

up to the maximum insurance-coverage limit. Because Smith is not personally on the

hook for any settlement or judgment, she will have no reason to put forth a strong

defense or take a strong negotiating position in settlement talks. Id. Allstate, in

contrast, seeks to minimize the settlement (or judgment) amount as much as possible.

Id.

         As a threshold matter, Allstate has failed to satisfy Rule 24(c)’s requirement

that a motion to intervene “be accompanied by a pleading that sets out the claim or

defense for which the intervention is sought.” Fed. R. Civ. P. 24(c). So, for that reason

alone, Allstate’s motion to intervene may be denied. What’s more—in part because



                                           30
Allstate has failed to identify a claim or defense—it is difficult for the Court to figure

out whether Allstate even has a “direct, significant, and legally protectable interest

in the question at issue in the lawsuit.” Wis. Educ. Ass’n Council v. Walker, 705 F.3d

640, 658 (7th Cir. 2013). To be fair, Allstate has explained that it seeks intervention

because it needs to be kept in the loop on discovery matters and because of the risk

of misaligned incentives. But even if these were cognizable interests under Rule 24

(which they may or may not be), Allstate has failed to allege that Raven Smith will

inadequately represent those interests.

      For instance, Allstate repeatedly asserts that intervention is the only possible

means by which it can remain “fully apprised of the litigation and of the information

obtained in discovery.” Mot. Intervene at 4-5. Specifically, Allstate contends that if it

receives a settlement demand, then “it is necessary that [it] have complete

information regarding the facts and damages.” Id. at 4. But this is all speculation. No

one suggests that there are active settlement discussions (let alone with Raven Smith

in particular), and Allstate offers no evidence suggesting that Smith’s counsel intends

to keep the insurance carrier out of the loop in order to later spring an unfavorable

settlement demand on it. Allstate has not even alleged that Smith’s counsel is in fact

planning to withhold relevant case information at all. In the absence of these facts,

intervention is a drastic measure, considering that “a party granted leave to

intervene as of right under this rule has the full rights of a party.” Planned

Parenthood of Wisconsin, 942 F.3d at 797 (cleaned up). In other words, Allstate would

even have the right to issue discovery requests and attend depositions—which is



                                           31
unnecessarily invasive if Allstate’s only objective is to be kept apprised of facts

uncovered during discovery. Indeed, Allstate acknowledges that it “does not seek to

raise any issues that have not already been raised.” Mot. Intervene at 3.

      Nor has Allstate offered any evidence at this point to show an actual

misalignment of incentives beyond the general risks of competing interests inherent

to any situation in which an insurance carrier provides liability coverage to a

defendant. For instance, there is no evidence of collusion between Smith and

Hankins, and there is no reason to believe right now that Smith intends to simply

settle for the highest amount allowed by her insurance policy instead of defending

the case in good faith. And Allstate has not cited any authority suggesting that the

general baseline risk of misaligned incentives is enough to warrant intervention as a

matter of right.

      So, for now, the motion to intervene is denied. Allstate may refile this motion

if relevant evidence supporting intervention emerges later on.

                                    IV. Conclusion

      Because Hankins has adequately alleged claims for negligence and emotional

distress against the individual sorority members—Anderson, Brown, Chambers,

Clemons, Smith, Valdez, Greenwell, and Madlock-Henderson—those motions to

dismiss are denied in their entirety. R. 63, 65, 68, 94, 99, 103, 105, 131. Similarly, the

motion to dismiss by Delta Chi Omega is also denied, R. 97, as is Allstate’s motion to

intervene, R. 137. But the motions to dismiss by AKA National and Walker-Steele

are both granted, R. 57, though without prejudice for now. If Hankins believes that



                                           32
she can fix the deficiencies in the First Amended Complaint, then she may propose a

Second Amended Complaint by April 24, 2020. Absent a motion for leave to file a

Second Amended Complaint, the dismissal will convert to a dismissal with prejudice

as to those two defendants. Finally, the Court also reminds Hankins that Gamma Chi

has not yet been served and so is not formally a party to this case. The status hearing

of April 3, 2020 is reset to April 29, 2020, at 10 a.m. The remaining parties—Hankins,

the individual sorority members, and Delta Chi Omega—shall confer and file a

proposed discovery schedule by April 24, 2020, so that discovery can get going in this

case.



                                                     ENTERED:


                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 22, 2020




                                          33
